Citation Nr: 0734697	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  01-09 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial extra-schedular rating in 
excess of 40 percent for lumbar disc disease.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and a physician


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The appellant had active service from May to November 2000.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a May 2001 rating action that granted 
service connection and assigned an initial schedular 20 
percent rating for a lumbar disc bulge with degenerative 
joint disease, effective November 21, 2000.  The veteran 
filed a Notice of Disagreement (NOD) with the assigned rating 
in July 2001, and the RO issued a Statement of the Case (SOC) 
in September 2001.  The veteran filed a Substantive Appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals)in 
October 2001

By rating action of May 2002, the RO granted an initial 
schedular 40 percent rating, effective November 21, 2000, for 
lumbar disc disease with radicular symptoms; the matter of an 
initial rating in excess of 40 percent remained for appellate 
consideration.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In November 2002, the undersigned Veterans Law Judge (VLJ) 
granted the appellant's motion to advance this case on the 
Board's docket, pursuant to the provisions of 38 U.S.C.A. § 
7107 and 38 C.F.R. § 20.900.

In February and March 2003, the Board requested additional 
development of the claim on appeal pursuant to the provisions 
of 38 C.F.R. § 19.9 (2002).  In June 2003, the Board remanded 
these matters to the RO for completion of the actions 
requested.  At that time, it was noted that the provisions of 
38 C.F.R. § 19.9 essentially conferring upon the Board 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO, had been 
held to be invalid. Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 
(Fed. Cir. 2003).  After completing the requested action, the 
RO issued a supplemental SOC (SSOC) in July 2003, reflecting 
the continued denial of the claim.

By decision of October 2003, the Board denied an initial 
rating in excess of 40 percent for lumbar disc disease.  The 
appellant appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  On the basis of a February 2004 
Joint Motion filed by counsel for the VA Secretary and the 
appellant, the Court, by Order of February 2004, vacated the 
Board's October 2003 decision and remanded the matter on 
appeal to the Board for further proceedings consistent with 
the Joint Motion.

This appeal also arises from a December 2003 rating action 
that denied a TDIU.  The veteran filed a NOD in January 2004, 
and the RO issued a SOC in November 2004.  The veteran filed 
a Substantive Appeal in December 2004.

In July 2004, the Board remanded the higher rating claim to 
the RO for due process development.  After completing the 
requested action, the RO issued a SSOC in August 2004, 
reflecting the continued denial of the claim.

By decision of October 2004, the Board denied an initial 
schedular rating in excess of 40 percent for lumbar disc 
disease, and remanded to the RO the matter of a higher 
initial, extra-schedular rating in excess of 40 percent for 
that disability-along with the claim for a TDIU-for due 
process development, to include initial adjudication by the 
RO.  After completing the requested action, the RO denied the 
claims (as reflected in a January 2005 SSOC), and returned 
both claims to the Board for further appellant consideration. 

In January 2006, the veteran and a physician, C. Bash, M.D., 
testified during a Board hearing before the undersigned VLJ 
in Washington, D.C.; a transcript of the hearing is of 
record.

By decision of April 2006, the Board denied an initial extra-
schedular rating in excess of 40 percent for lumbar disc 
disease and TDIU.  The appellant appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By Order of April 2007, the Court granted a April 
2007 Joint Motion filed by counsel for the VA Secretary and 
the appellant, vacating the Board's April 2006 decision and 
remanding the matters on appeal to the Board for further 
proceedings consistent with the Joint Motion.

For the reasons expressed below, the matters on appeal, are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on her part, is required.


REMAND

In light of points raised in the Joint Motion, the Board 
finds that further RO action on these matters is warranted.

In the Joint Motion, the parties noted that further 
explanation was needed of the significance of the findings of 
the August 2003 South Carolina vocational rehabilitation 
evaluation that noted that the while the appellant was able 
to tolerate a sedentary-to-light work day for a four-week 
period, it was with "significant time limitations" and the 
fact that back pain was aggravated during all flexion.  The 
parties indicated that a proper conclusion on the physical 
capabilities could not be completed until the significance of 
the time limitations are addressed, including what is deemed 
to be "significant, the duration of such time limitations 
and its realistic effects on employment.  It was further 
noted that Board did not adequately address evidence that 
indicated that the appellant was unable to complete her 
vocational rehabilitation due to such things as back pain and 
her inability to sit still, whether such an inability to 
complete the rehabilitation would result in marked 
interference with employment for extra-schedular purposes, 
and whether this problem had ever been corrected or resolved.  

The August 2003 South Carolina Vocational Rehabilitation 
Department report notes that the veteran physically tolerated 
a full day of activity for the four-week evaluation period at 
the sedentary to light work level but had significant time 
limitations in all positions.  It was indicated that all 
flexion exercises increased pain complaints.  On VA 
examination in November 2003, the examiner concluded that the 
appellant should be able to find and maintain gainful 
employment but did not address the August 2003 vocational 
rehabilitation report, particularly the significance of time 
limitations noted on that report.  

Given the evidence, the Board determines that further 
examination of the veteran to obtain an appropriate medical 
opinion is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4)(i)(C) (2007); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
may well result in denial of the claims.  See 38 C.F.R. § 
3.655 (2007).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report for the scheduled examination, the RO must 
obtain and associate with the claims file (a) copy(ies) of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility at which the 
examination is to take place.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes inpatient and outpatient treatment 
records from the Charleston VA Medical Center (VAMC) dated 
from December 2001 to October 2004.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent treatment records since October 2004 from 
Charleston VAMC, following the current procedures prescribed 
in 38 C.F.R. § 3.159 (2007) as regards requests for records 
from Federal facilities. 

Further, to ensure that due process requirements are met and 
that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and evidence pertinent to the claims on appeal, 
notifying her that she has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the appellant submit all 
evidence in her possession, and ensure that its letter to her 
meets the notice requirements of the decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
particularly as regards disability ratings and effective 
dates-as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Charleston VAMC all outstanding pertinent 
VA records of evaluation and/or treatment 
of the veteran's low back, from October 
2004 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the appellant 
and her attorney a letter requesting that 
the appellant provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  

The RO should also invite the appellant 
to submit all pertinent evidence in her 
possession, and ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly, 
disability rates and effective dates, as 
appropriate.  The RO's letter should 
clearly explain to the appellant that she 
has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

3.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken. 

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA orthopedic 
examination of her lumbar spine, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include X-rays) should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The examiner should provide an assessment 
as to the extent of the veteran's 
functional impairment that is 
attributable solely to her service-
connected lumbar spine disability.  
Specifically, the physician should render 
an opinion as to whether, notwithstanding 
any impairment due to any nonservice-
connected disabilities, the veteran's 
service-connected lumbar spine disability 
renders her unable to obtain and maintain 
substantially gainful employment.  

In rendering the above-requested opinion, 
the examiner should specifically comment 
upon findings in the August 2003 South 
Carolina Vocational Rehabilitation Report 
that the veteran physically tolerated a 
full day of activity for the four-week 
evaluation period at the sedentary to 
light work level, but had significant 
time limitations in all positions; and 
that all flexion exercises increased pain 
complaints.  The examiner should address 
the following:  (1) whether the veteran 
does, in fact, have significant time 
limitations, as noted in the above-
referenced report; (2) if so, what the 
significant time limitations are, and (3) 
the effect, from a practical standpoint, 
of any such significant time limitations, 
to include whether such time limitations 
effectively render the veteran 
unemployable.  In addition, the examiner 
should comment upon whether the veteran's 
inability to complete vocational 
rehabilitation is indicates that her 
lumbar spine disability results in marked 
interference with employment (i.e., 
beyond that contemplated in the assigned 
40 percent rating).

The physician should set forth all 
clinical findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO should 
obtain and associate with the record (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to her 
by the pertinent VA medical facility.

6. To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
development, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate the 
claims on appeal in light of all 
pertinent evidence and legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

